DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) (1-9, 20) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moloney. (US Publication 2021/0287080 A1)
Re claim 1, Moloney discloses a method for providing information about an updated parameter, performed by an electronic device in a distributed processing system, comprising: generating information for updating a parameter of a neural network (See fig.1: 104; fig. 3: 310; ¶ 24-28, 55-56 where it teaches a server configured to aggregate weights to determine an aggregate weight.); and transmitting the information for updating the parameter (See fig. 1: 112; fig. 3: 312; ¶ 27, 29, 56 where it teaches transmitting the aggregated weights to the local devices.), wherein the information for updating the parameter is generated based on a state of the parameter updated by performing training and a state of the parameter before the training. (See ¶ 28-29 where it teaches training a global deep learning model using a variety of training techniques, including back propagation; the global deep learning trainer may update the aggregated weights with any training data available at the host server and provide the updated aggregated weights to the local devices.)

Re claim 2, Moloney discloses wherein: the information for updating the parameter is generated based on a residual of the parameter, and the residual of the parameter is a difference between a value of the parameter updated by performing the training and a value of the parameter before the training. (See fig. 2-3; ¶ 28-29, 42-43)

Re claim 3, Moloney discloses wherein the information for updating the parameter is transmitted to one or more other electronic devices that perform training of the neural network in the distributed processing system. (See fig. 1-3)

Re claim 4, Moloney discloses wherein: the information for updating the parameter is transmitted to a parameter server in the distributed processing system, and the parameter server transmits the information for updating the parameter to one or more electronic devices that perform training of the neural network in the distributed processing system. (See fig. 1-3)

Re claim 5, Moloney discloses wherein the electronic device performs training of one of multiple layers of a deep-learning model. (See fig. 1-3; ¶ 28-29, 40, 42)

Re claim 6, Moloney discloses a method for updating a parameter, performed by an electronic device in a distributed processing system, comprising: receiving information for updating the parameter from an additional device in the distributed processing system (See fig.1: 104; fig. 3: 310; ¶ 24-28, 55-56 where it teaches a server configured to aggregate weights to determine an aggregate weight.); and updating the parameter using the information for updating the parameter (See ¶ 28-29 where it teaches training a global deep learning model using a variety of training techniques, including back propagation; the global deep learning trainer may update the aggregated weights with any training data available at the host server and provide the updated aggregated weights to the local devices.), wherein: a residual of the parameter is generated based on the information for updating the parameter, and the parameter is updated by adding the residual of the parameter to the parameter. (See fig. 2-3; ¶ 28-29, 42 where it teaches training a global deep learning model using a variety of training techniques, including back propagation; the global deep learning trainer may update the aggregated weights with any training data available at the host server and provide the updated aggregated weights to the local devices; determining a difference.)

Re claim 7, Moloney discloses wherein the parameter comprises multiple parameters. (See ¶ 25)

Re claim 8, Moloney discloses wherein the multiple parameters are deep-learning parameters that configure one layer of a deep-learning model. (See fig. 1-3; ¶ 28-29, 40, 42)

Re claim 9, Moloney discloses wherein the information for updating the parameter includes compressed residuals of the multiple parameters. (See fig. 1-3; ¶ 28-29, 40, 42)

Claim 20 has been analyzed and rejected w/r to claim 6 above.

Allowable Subject Matter
Claims (10-19) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach the limitations of claims 10 & 15.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 6, 2022